Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is response to the communication filed on 12/13/2021. 
The IDS filed on 12/13/2021 is considered.
                                           
                                        Reasons for allowance

3. With respect to claims 1, 8 and 15, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole.
4. For claim 1, Gould et al. (U.S. 10542117) teaches authorization information can be stored at authorization service can be associated with a registrant and/or domain name. Authorization information can be created by registry or authorization service in response to a domain name registration. The authorization information includes an alphanumeric key generated by registry (Gould column 6, line 8-33). The authorization information can be 
 5. For claim 1, Gould et al. (U.S. 8,769,655) teaches a token generated by a registry responding to receiving request from a registrar. The token sent to the registrar from the registry. The token can include a digital signature and Time To Live (TLL) (column 3, lines 1-16; column 3, lines 20-67). But Gould does not teach receiving, from a second registrar before the expiration has been reached: the authorization code; and a registry operation request for a registry object; verifying the authorization code; and authorizing the registry operation for the registry object as claimed. 
 	
 do not disclose, with respect to claim 1, receiving, at a registry, a request from a first registrar to generate an authorization code; generating, at the registry, the authorization code, the authorization code having at least one attribute, wherein the at least one attribute comprises an expiration of the authorization code; transmitting, from the registry to the first registrar, the authorization code as claimed.   
The same reasoning applies to claims 8 and 15 mutatis mutandis.  Accordingly, claims 1-22 are allowed.
7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusions

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452